Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 20, 2022 wherein claim 1 is amended, claims 2-24 are canceled, and new claims 25-32 are introduced.  This application is a national stage application of PCT/US2018/027462, filed April 13, 2018, which claims benefit of provisional applications 62/489546, filed April 25, 2017, 62/488287, filed April 21, 2017, and 62/485260, filed April 13, 2017.
Claims 1 and 25-32 are pending in this application.
Claims 1 and 25-32 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted January 20, 2022, with respect to the rejection of claim 1 under 35 USC112(b) for indefinitely referring to formula (I) without defining what structure corresponds to this formula, has been fully considered and not found to be persuasive to remove the rejection as claim 1 has been amended to specifically define the structure of the compound.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 20, 2022, with respect to the rejection of claim 2 under 35 USC 112(d) for failing to further limit the base claim, has been fully considered and found to be persuasive to remove the rejection as claim 2 is canceled.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims describe process of making chemical compounds comprising certain specific steps.  However, the claims also include the limitation “Wherein an intermediate to the compound C-1 is produced according to the following intermediate reaction step:

    PNG
    media_image1.png
    128
    592
    media_image1.png
    Greyscale
.”
This limitation defines a step in the passive voice rather than in the active voice.  Therefore it is unclear whether it is intended to positively recite an additional chemical reaction step that must be carried out to infringe the claimed process, or whether it merely recites a product-by-process limitation requiring that the aforementioned intermediate be one obtainable by the claimed process but not necessarily imposing an absolute requirement that the steps described actually be carried out.  As a result, the limitations of the claims are unclear, rendering them indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al. (PCT international publication WO2015/184451, reference included with PTO-1449 submitted October 11, 2019) in view of Rodriguez-Diaz et al. (Reference of record in previous action) in view of Tan et al. (PCT international publication WO2017/106836, reference included with PTO-1449 submitted October 11, 2019)
Independent claim 1 is directed to a method of synthesizing a particular saponin compound, comprising purifying an aglycone compound (Quillaic acid) from Quillaja park extract, and then carrying out a sequence of six chemical transformations on the compound so as to arrive at a specific product:

    PNG
    media_image2.png
    203
    516
    media_image2.png
    Greyscale

Claims 25-32 are directed to process of making the same product, but are broader in scope than claim 1 in that they require only some of the steps recited in claim 1.
	Gin et al. discloses a minimal saponins analog compound having a structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Wherein X can be an –NH-acyl group and Rn represents a hydrogen or saccharide. (p. 2 paragraph 5) In a specific embodiment the compound has the structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Which when W is –C(=O)H and V is –OH, is similar to the compound produced by the process of claim 1, except that it contains a 6-aminohexanoic acid amide in place of a 1,12-dodecanedioic acid amide. (p. 4 paragraph 13) This compound can be made by a process starting from Quillaic acid (10):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Which is subjected to TES-protection, coupling with a compound (12):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Followed by reduction of the azide to an amine, coupling with a protected 6-aminohexanoic acid, and deprotection to form the final product. (pp. 26-28 paragraph 80, pp. 54-57 paragraphs 165-169) This process comprises the same steps recited in instant claim 1 with the exception of the first purification step.
However, Rodriguez-Diaz et al. discloses that quillaic acid can be purified from a semi-purified Q. saponaria extract referred to as 100Q. (p. 719 under the headings “General procedures” and “isolation and characterization of quillaic acid (1)”) This purified compound is then used to synthesize a variety of derivatives which are tested for anti-inflammatory activity. (p. 721 figure 1, also the paragraph labeled “topical anti-inflammatory activity”) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to perform a purification of quillaic acid from semi-purified extract 100Q or a similar semi-purified extract of Q. saponaria, and then to use the purified quillaic acid as a starting material in a synthesis according to Gin et al.  One of ordinary skill in the art would have seen the disclosure of Gin et al. as suggesting using any existing prior art source of quillaic acid as a starting material because this reference uses this compound in its synthesis.  Furthermore the fact that 
The claimed invention also differs from that of Gin et al. in that the acid coupled to the amine group is 1,12-dodecanedioic acid rather than 6-aminohexanoic acid.  However Tan et al. discloses similar saponin derivative compounds. (p. 2 paragraph 6) Specific embodiments of these compounds include those wherein the saccharide esterified at the carboxyl group of quillaic acid is the same dodecanedioic acid amidated trisaccharide appearing in the compound synthesized in the process of claim 1. (pp. 46-48 paragraph 159, especially compound (6)) This structure furthermore includes embodiments wherein G is hydrogen, which would correspond to the hydroxyl compounds synthesized in the presently claimed process. (p. 40 paragraph 137) When the dodecanedioic acid amide is used, it is formed by a step wherein the benzyl-protected carboxylic acid is coupled to the aminosugar moiety and then deprotected by reduction. (p. 94 paragraph 282., p. 96 paragraph 284, and reaction drawings immediately preceding these paragraphs)
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a compound corresponding to the compound produced by Gin et al. wherein the 6-aminohexanoyl amide is replaced by a 12-carboxydecanoyl amide as described by Tan et al.  One of ordinary skill in the art would have found it to be obvious to make such compounds because they fall within the generic disclosure of Tan et al., wherein G is hydrogen and Z is the dodecanedioic acid amide trisaccharide.  Furthermore one of ordinary skill in the art would have found it to be obvious to apply the synthetic steps described by Gin et al. to the construction of these compounds as Gin et al. describes this synthetic scheme as being useful for producing a closely related compound.

For these reasons the invention taken as a whole is prima facie obvious.

Claims 1 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al. ‘451 (PCT international publication WO2015/184451, reference included with PTO-1449 submitted October 11, 2019) in view of Rodriguez-Diaz et al. (Reference of record in previous action) in view of Gin et al. ‘585. (US pre-grant publication 2015/0086585, cited in PTO-1449 submitted October 11, 2019)
Independent claim 1 is directed to a method of synthesizing a particular saponin compound, comprising purifying an aglycone compound (Quillaic acid) from Quillaja park extract, and then carrying out a sequence of six chemical transformations on the compound so as to arrive at a specific product:

    PNG
    media_image2.png
    203
    516
    media_image2.png
    Greyscale

Claims 25-32 are directed to process of making the same product, but are broader in scope than claim 1 in that they require only some of the steps recited in claim 1.
Gin et al. ‘451 discloses a minimal saponins analog compound having a structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Wherein X can be an –NH-acyl group and Rn represents a hydrogen or saccharide. (p. 2 paragraph 5) In a specific embodiment the compound has the structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Which when W is –C(=O)H and V is –OH, is similar to the compound produced by the process of claim 1, except that it contains a 6-aminohexanoic acid amide in place of a 1,12-dodecanedioic acid amide. (p. 4 paragraph 13) This compound can be made by a process starting from Quillaic acid (10):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Which is subjected to TES-protection, coupling with a compound (12):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Followed by reduction of the azide to an amine, coupling with a protected 6-aminohexanoic acid, and deprotection to form the final product. (pp. 26-28 paragraph 80, pp. 54-57 paragraphs 165-169) This process comprises the same steps recited in instant claim 1 with the exception of the first purification step.
However, Rodriguez-Diaz et al. discloses that quillaic acid can be purified from a semi-purified Q. saponaria extract referred to as 100Q. (p. 719 under the headings “General procedures” and “isolation and characterization of quillaic acid (1)”) This purified compound is then used to synthesize a variety of derivatives which are tested for anti-inflammatory activity. (p. 721 figure 1, also the paragraph labeled “topical anti-inflammatory activity”) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to perform a purification of quillaic acid from semi-purified extract 100Q or a similar semi-purified extract of Q. saponaria, and then to use the purified quillaic acid as a starting material in a synthesis according to Gin et al. ‘451.  One of ordinary skill in the art would have seen the disclosure of Gin et al. as suggesting using any existing prior art source of quillaic acid as a starting material because this reference uses this compound in its synthesis.  Furthermore the fact that 
The claimed invention also differs from that of Gin et al. ‘451 in that the acid coupled to the amine group is 1,12-dodecanedioic acid rather than 6-aminohexanoic acid.  However Gin et al. ‘585 discloses quillaja saponins derivatives of a similar structure. (p. 1 paragraph 8 – p. 2 paragraph 31) Furthermore derivatives are disclosed having no saccharide group at position C3, corresponding to the free hydroxyl continuing compounds described by Gin et al. ‘451 and instant claim 1. (p. 20 paragraph 234, p. 25 compound I-14) Furthermore Gin et al. ‘585 describes embodiments wherein the amide group on the aminosugar moiety is an alkylenedioic acid amide having 3-15 carbons, which encompasses the dodecanedioic acid amide of the instant claims. (p. 18 paragraph 217)
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a compound corresponding to the compound produced by Gin et al. ‘451 wherein the 6-aminohexanoyl amide is replaced by a 12-carboxydecanoyl amide as described by Gin et al. ‘585.  One of ordinary skill in the art would have found it to be obvious to make such compounds because they fall within the generic disclosure of Gin et al. 585, wherein G is hydrogen and Z is the dodecanedioic acid amide trisaccharide.  Furthermore one of ordinary skill in the art would have found it to be obvious to apply the synthetic steps described by Gin et al. ‘451 to the construction of these compounds as Gin et al. ‘451 describes this synthetic scheme as being useful for producing a closely related compound.
Regarding claims 25-32, these claims are broader in scope than claim 1, requiring only specific individual steps form the combination recited in claim 1.  Therefore these claims which encompass the full scope of claim 1 are also obvious for the reasons given above.
For these reasons the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted January 20, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the cited references do not disclose the step:

    PNG
    media_image1.png
    128
    592
    media_image1.png
    Greyscale

which is newly added to the claims.  However, as discussed above with respect to the new rejection under 35 USC 112(b), this new step is described in the passive voice, creating confusion as to whether or not it is actually absolutely required by the claimed process or merely describes a product-by-process limitation.  Therefore the broadest reasonable interpretation of the claims does not actually require that this step be performed, and the claims are still seen to be infringed by the cited references.  Therefore the rejection is maintained and made final.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623